DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: Regarding claim 12, line 3, it currently recites “forma” and it is amended to recite “form a”.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or reasonably suggest a miller that comprises:
a controller; and
an ion beam column;
wherein the controller is configured to receive or determine milling parameters related to a milling process;
wherein the ion beam column is configured to form a vertical surface in an object by applying the milling process while maintaining the milling parameters; 
wherein the applying of the milling process comprises forming the vertical surface by irradiating, for a certain period of time, an area of an upper surface of the object by a 
wherein a focal plane of the defocused ion beam is located below the upper surface of the object.
The claims in the instant application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Partee (US 5,752,309), who teaches an ion beam system (Fig. 8) comprising a controller and a defocused beam, wherein the defocused beam (180) is preferred for milling because defocusing increases the spot size; however Partee fails to teach that the defocused ion beam further comprises multiple rays, wherein during a certain period of time and at a plane of the upper surface of the object, a majority of the multiple rays are closer to an edge of the defocused ion beam than to a center of the defocused ion beam, nor that a vertical surface in the object is formed.
Furthermore, Davidescu (US 10,971,618) teaches a miller comprising a controller and an ion beam column, wherein the ion beam column produces a defocused ion beam; however Davidescu fails to teach that a vertical surface in the object is formed, nor that the defocused ion beam further comprises multiple rays, wherein during a certain period of time and at a plane of the upper surface of the object, a majority of the multiple rays are closer to an edge of the defocused ion beam than to a center of the defocused ion beam.
combination of the miller’s controller and the ion beam column; wherein the controller is configured to receive or determine milling parameters related to a milling process; wherein the ion beam column is configured to form a vertical surface in an object by applying the milling process while maintaining the milling parameters; wherein the applying of the milling process comprises forming the vertical surface by irradiating, for a certain period of time, an area of an upper surface of the object by a defocused ion beam that comprises multiple rays, wherein during the certain period of time and at a plane of the upper surface of the object, a majority of the multiple rays are closer to an edge of the defocused ion beam than to a center of the defocused ion beam; and wherein a focal plane of the defocused ion beam is located below the upper surface of the object.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438. The examiner can normally be reached Monday-Tuesday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIEN C TSAI/           Examiner, Art Unit 2881                                                                                                                                                                                             
/DAVID E SMITH/           Examiner, Art Unit 2881